       Case 4:20-cv-00051-BRW Document 101 Filed 04/30/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JOHN BARBER                                                                    PLAINTIFF
ADC #093799

VS.                               4:20-CV-00051-BRW

JEFFREY STIEVE, et al.                                                      DEFENDANTS


                                      JUDGMENT

      Based on the order entered today, this case is DISMISSED without prejudice.

      IT IS SO ORDERED this 30th day of April, 2021.



                                                 Billy Roy Wilson_________________
                                                 UNITED STATES DISTRICT JUDGE
